Motion Granted and Order filed February 4, 2020.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00432-CR
                                 ____________

                            OSCAR MEJIA, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 208th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1466767


                                      ORDER

      Appellant is represented by appointed counsel, Allen Isbell. Appellant’s
brief was originally due October 9, 2019. We have granted a total of 90 days to file
appellant’s brief until January 8, 2020. On January 8, 2020, counsel filed a further
motion to extend time to file appellant’s brief.

      We GRANT the motion to extend time and issue the following order.
      Accordingly, we order Allen Isbell to file a brief with the clerk of this court
on or before February 7, 2020. If counsel does not timely file appellant’s brief as
ordered, the court may issue an order abating the appeal and directing the trial
court to conduct a hearing to determine the reason the brief was not timely filed
and the consideration of sanctions, appointment of new counsel, or other
appropriate relief.



                                  PER CURIAM




Panel consists of Justices Zimmerer, Spain, and Hassan.